Dismissed and Opinion Filed April 11, 2016




                                        S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00061-CV

                  IN THE BEST INTEREST AND PROTECTION OF D.P.

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. MI-15-51450

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Stoddart
                                 Opinion by Chief Justice Wright
         Appellant’s brief in this case is overdue. By order dated February 23, 2016, the Court

granted appointed counsel’s motion to withdraw because the trial court had determined appellant

was not indigent and could not proceed without payment of costs. Because the brief was

overdue, we extended the time to file appellant’s brief on our own motion and ordered appellant

to file a brief no later than March 8, 2016. By postcard dated March 14, 2016, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief, filed an extension motion, or otherwise corresponded with the

Court.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                   /Carolyn Wright/
160061F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE BEST INTEREST AND                           On Appeal from the Probate Court No. 3,
PROTECTION OF D.P.                                 Dallas County, Texas
                                                   Trial Court Cause No. MI-15-51450.
No. 05-16-00061-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered April 11, 2016.




                                             –3–